Order unanimously affirmed with costs. Memorandum: Defendants are not entitled to further disclosure concerning the expected testimony of plaintiffs architect expert unless they can make a showing of special circumstances (see, CPLR 3101 [d] [1] [ii]; Siegel, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, 1987 Pocket Part, CPLR C3101:29, at 10-11). Since defendants have failed to establish such special circumstances, Special Term properly granted plaintiffs motion for a protective order and vacated the notice to take the expert’s deposition. (Appeal from order of Supreme Court, Onondaga County, Miller, J. — protective order.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.